                                                                                U.S. DISTRICT COURT
                                                                            NORTIIERN DISTRICT OF TEXAS
                                                                                      FILED
                       IN THE UNITED STATES DISTRICT COUR~--~~~~=----,
                            NORTHERN DISTRICT OF TE
                                FORT WORTH DIVISION        AUG 1 6 ;'!Ji9

                                                                             CLERK, U.S. DISTRICT COURT
STORM MICHAEL BLANTON,                            §
                                                  §                            By·---=::::---
                                                                                -   Deputy
              Movant,                             §
                                                  §
vs.                                               §       NO. 4:19-CV-248-A
                                                  §       (NO. 4:16-CR-085-A)
UNITED STATES OF AMERICA,                         §
                                                  §
              Respondent.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Storm Michael

Blanton, movant, under 28 U.S.C.                      §   2255 to vacate, set aside, or

correct sentence. After having considered the motion,                                 its

attached memorandum, the government's response, the reply, and

pertinent parts of the record in Case No. 4:16-CR-085-A, styled

"United States of America v. Storm Michael Blanton," the court

has concluded that the motion should be denied.

                                                 I.

                                          Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On April 13, 2016, movant was named in a one-count

indictment charging him with being a felon in possession of a

firearm,    in violation of 18 U.S.C.                     §   922 (g) (1). CR Doc.' 1. On


      'The "CR Doc. _" reference is to the number of the item on the docket in the underlying
                                                                                        (continued ... )
July 1, 2016, movant appeared before the court with the intent to

enter a plea of guilty to the offense charged without benefit of

a plea agreement. CR Doc. 24. Movant and his attorney signed a

factual resume setting forth the elements of the offense, the

maximum penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 25. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report    ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true. CR Doc. 45.

       The probation officer prepared the PSR, which reflected that

movant's base offense level was 14. CR Doc. 28,   ~   22. Movant

received a two-level enhancement because the firearm was stolen,



        '( ... continued)
criminal case, No.4: 16-CR-085-A.

                                    2
id.   ~    23, and a two-level and a one-level decrease for acceptance

of responsibility, id.      ~~   29-30. Based on a total offense level

of 13 and a criminal history category of IV, the guideline

imprisonment range was 24 to 30 months. Id.        ~   89. The government

filed objections to the PSR, arguing that movant should receive

an increase for obstruction of justice and should not receive the

decreases for acceptance of responsibility. CR Doc. 29. Movant

also filed an objection to the PSR, arguing that he should not

receive criminal history points for a prior conviction. CR Doc.

30. The probation officer prepared an addendum to the PSR,

accepting the government's objection that an increase for

obstruction of justice should be applied, but continuing to

conclude that movant should receive the reduction for acceptance

of responsibility. CR Doc. 34.

          On November 10, 2016, movant was sentenced to a term of

imprisonment of 90 months. CR Doc. 39. Movant appealed. CR Doc.

41. His sentence was affirmed. United States v. Blanton, 704 F.

App'x 390 (5th Cir. 2017). His petition for writ of certiorari

was denied. Blanton v. United States, 138 S. Ct. 1452          (2018).

                                     II.

                          Grounds of the Motion

      Movant asserts five grounds in support of his motion, worded




                                      3
as follows:

        GROUND ONE: Federal Jurisdiction

Doc.' 8 at 4. 3

        GROUND TWO: Ineffective assistance of counsel

Id. at 5.

        GROUND THREE: Ineffective assistance of counsel

Id. at 6.

        GROUND FOUR: Ineffective assistance of counsel

Id. at 7.

        GROUND FIVE: Ineffective assistance of counsel

Id. at 9.

                                                    III.

                                       Standards of Review

A.      28 U.S.C.         §   2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                        United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).               A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional



        2
            The "Doc.   "reference is to the number of the item on the docket in this civil action.
        3
         The page reference is to the actual page of the 91 pages contained in Doe. 8, which is shown in
the top portion of the document as "page_ of91."

                                                      4
or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.    Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would,   if condoned, result in a complete

miscarriage of justice.    United States v. Capua, 656 F.2d 1033,

1037   (5th Cir. Unit A Sept. 1981).     In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).       Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."    Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

       To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

                                  5
errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687    (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751   (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 u.s. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 u.s. 170, 189 (2011)    (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.    Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000).




                                 6
                                                  IV.

                                              Analysis

        Despite the wording, movant's first ground is a complaint

that he received ineffective assistance of counsel. He mentions

the term "mens rea" in his memorandum, Doc. 8 at 13, and the

government interprets the argument to be that a mens rea

requirement applied to possession of the firearm, movant's status

as a felon,        and the interstate or foreign nexus of the firearm.

Doc. 16 at 8. As the government points out, Fifth Circuit

precedent at the time of movant's conviction and sentence did not

require that the government prove that movant knew his status as

a felon at the time he possessed the firearm. United States v.

Schmitt, 748 F.2d 249, 252                  (5th Cir. 1984). Only a few months

ago, the United States Supreme Court ruled that the "knowing"

requirement of 18 U.S.C. § 922(g) and§ 924(a) applies to the

defendant's prohibited status as well as his possession of the

firearm. Rehaif v. United States, 139 S. Ct. 2191, 2194                                    (2019).

Of course, movant does not and could not deny that he knew of his

felon status.' But, in any event, counsel was not required to

anticipate the change in law. United States v. Fields, 565 F.3d




        4
         Movant's recorded statement of him trying to coerce a fellow passenger in the vehicle movant
was driving to take responsibility for both weapons found therein reflects his knowledge that he was a
convicted felon who could not possess a firearm. CR Doc. 29.

                                                   7
290, 294       (5th Cir. 2009). Nor was he required to raise a claim

that had been rejected in the Fifth Circuit. Id.

        As for the interstate or foreign nexus of the firearm,                                   the

Fifth Circuit has long held that a conviction for possession of a

firearm by a felon does not require proof that the defendant knew

the firearm had an interstate or foreign nexus. United States v.

Peters, 364 F. App'x 897, 898                    (5th Cir. 2010); United States v.

Dancy, 861 F.2d 77, 81-82                  (5th Cir. 1988).           (The Supreme Court has

noted that the jurisdictional element,                         "in or affecting

commerce," is not subject to the scienter requirement. Rehaif,

139 S. Ct. at 2196.) Movant's attorney cannot have been

ineffective for failing to raise a meritless claim. United States

v. Kimler, 167 F.3d 889, 893                   (5th Cir. 1999).

        In his second ground, movant states as supporting facts that

"counsel failed to investigate or counsel plea vs. trial." Doc.                                         8

at 5. The memorandum is vague as to what movant contends his

counsel did or failed to do. 5 The argument appears to be that

movant's plea was not knowing or voluntary. The record is clear,

however, that movant's plea was knowing, voluntary, and

intelligent. United States v. Hernandez, 234 F.3d 252,                                   254    (5th


        5
          It appears that an argument movant is asse1ting is that his counsel should have objected to the
stolen firearm enhancement. Doc. 8 at 14-15. The guidelines provide that the enhancement applies
regardless of whether the defendant knew the firearm was stolen. U.S.S.G. § 2K2. I, comment n.8; United
States v. Singleton, 946 F.2d 23,24-25 (5th Cir. 1991). An argument in this regard would have been
frivolous.

                                                   8
Cir. 2000). Movant understood the nature of the charge against

him, what would be required to prove the charge, and the maximum

sentence he faced. CR Docs. 25 & 45. His solemn declarations in

open court are entitled to a presumption of verity and movant's

conclusory allegations are insufficient to overcome them.

Blackledge v. Allison, 431 U.S. 63, 74   (1977). In order to

prevail on the basis of alleged promises inconsistent with the

representations he made in open court, movant must prove: "(1)

the exact terms of the promise,   (2) exactly when, where, and by

whom the promise was made, and (3) the precise identity of the

eyewitnesses to the promise." United States v. Cervantes, 132

F.3d 1106, 1110 (5th Cir. 1998). Movant makes no attempt to meet

this burden.

     In support of his third ground, movant argues that his

counsel "threw in the towel on obstruction and failed to argue

acceptance should apply even if obstruction was valid. Doc. 8 at

6. His memorandum includes a long, convoluted argument. Id. at

15-21. He appears to be contending that because his obstructive

conduct-telling another occupant of the vehicle to claim that

both firearms found therein were his-took place before a federal

investigation was initiated against movant, that conduct cannot

be counted against him. The argument is frivolous. See United

States v. Upchurch, 88 F. App'x 794   (5th Cir. 2004). Movant

                                  9
clearly intended to obstruct justice. His counsel had no non-

frivolous argument to make in that regard. Instead, he made the

only argument that he could, to wit, that movant should still

receive acceptance of responsibility. CR Doc. 46 at 4-5. That the

court was not persuaded does not mean that movant received

ineffective assistance of counsel. See Youngblood v. Maggio, 696

F.2d 407, 410   (5th Cir. 1983).

     In his reply, movant appears to argue that the government

had already conceded that he was entitled to acceptance of

responsibility and should not have been allowed to argue

otherwise. Doc. 17 at 6-7. The document he references, CR Doc.

27, simply states that if movant receives the two-point reduction

for acceptance of responsibility, he should also receive the one-

point reduction.

     In support of his fourth ground, movant asserts that his

counsel "failed to mitigate sentencing or object to

methods/reasons in court's departure." Doc. 8 at 7. Again, he

does not really say what it is his attorney should have done. He

does list findings and conclusions from a psychological

evaluation,   id. at 24-26, but many of these things were made

known to the court through the PSR. CR Doc. 28,     ~~   60-76. The PSR

also noted that movant was scheduled to have a psychological

examination on September 9, 2016. Id.   ~   76. There is no reason to

                                   10
believe that the failure to disclose the report to the court was

not a tactical decision by movant's counsel. See Rector v.

Johnson, 120 F.3d 551, 564 (5th Cir. 1997).

     In his fifth ground, movant alleges that his counsel was

ineffective in failing to move for suppression of evidence.

Movant argues that because police were looking for Hispanic males

when they stopped the vehicle movant was driving and there were

none in the car, the police could not detain him and all evidence

seized must be suppressed. Doc. 8 at 9. This is a new argument

made for the first time in the amended motion and the government

argues that it is untimely as it was filed after the one-year

limitations period expired. Doc. 16 at 18-19. The court agrees.

In any event, movant has not shown, and could not show, that a

motion to suppress would have been meritorious. See Kimmelman v.

Morrison, 477 U.S. 365, 375   (1986). For all of the reasons

discussed by the government in its response, the traffic stop at

issue here meets the requirements of Terry v. Ohio, 392 U.S. 1

(1968). Doc. 16 at 20-21.

                                v.

                               Order

     The court ORDERS that the relief sought by movant be, and is

hereby, denied.




                                 11
       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253 (c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED August 16, 2019.




                                                        Judge




                                  12
